PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Serdar et al.
Application No. 16/866,338
Filed: 4 May 2020
For: CONTEXT-AWARE CONSENT MANAGEMENT

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under 37 CFR 1.137(a), filed March 5, 2021, to revive the above-identified application.    
                  
The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the requirement to file items set forth in the Notice to File Missing Parts, mailed May 11, 2020, which set a period for reply of two (2) months.  Under the provisions of 37 CFR 1.136(a), an extension of time of four (4) months was obtained on November 11, 2020.  A Notice of Incomplete Reply, mailed November 13, 2020, set forth the requirement to file items to avoid abandonment.  No extension of times under the provisions of 37 CFR 1.136(a) were obtained in response to this Notice of Incomplete Reply.  The reply received on December 11, 2020 was untimely. Accordingly, the application became abandoned on November 13, 2020.  A Notice of Abandonment was mailed January 5, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of replacement drawings, filed December 11, 2020, (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay. 

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $420.00 extension of time fee submitted with the petition on March 5, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary. In view of the above, the overpaid amount will be refunded to the credit card used for payment in due course.

The application file is being forwarded to Office of Patent Application Processing for processing.

Any questions concerning this decision may be directed to the undersigned at (571) 272-4914.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy

Office of Petitions